         Case1:16-cv-03938-SAG
        Case  1:16-cv-03938-SAG Document
                                 Document48-3
                                          55 Filed
                                              Filed12/06/19
                                                    10/30/19 Page
                                                              Page11ofof24
                                                                         24



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

MARY E. EDMONDSON
13811 King Gregory Way, Unit 123
Upper Marlboro, MD 20772

CHEMENE and JANET CLARK
3839 Menlo Drive
Baltimore, MD 21215


Plaintiffs,
                                              Civil Action No.:
v.

EAGLE NATIONAL BANK
3 Dickinson Drive
Chadds Ford, PA 19317
and
8045 West Chester Pike
Upper Darby, PA 19082

EAGLE NATIONWIDE MORTGAGE
COMPANY
789 East Lancaster Avenue, Suite 201
Villanova, PA 19085
and
8045 West Chester Pike
Upper Darby, PA 19082

EAGLE NATIONAL BANCORP, INC.
8045 West Chester Pike
Upper Darby, PA 19082

ESSA BANCORP, INC.
200 Palmer Street
Stroudsburg, PA 18360

ESSA BANK & TRUST
200 Palmer Street
Stroudsburg, PA 18360

Defendants.




                                          1
        Case1:16-cv-03938-SAG
       Case  1:16-cv-03938-SAG Document
                                Document48-3
                                         55 Filed
                                             Filed12/06/19
                                                   10/30/19 Page
                                                             Page22ofof24
                                                                        24



     AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Mary E. Edmondson, Class Plaintiff, on behalf of herself and on behalf of the

entire class of persons similarly situated, by and through her attorneys, Michael Paul Smith,

Sarah A. Zadrozny of Smith, Gildea & Schmidt, LLC and Timothy F. Maloney, Veronica B.

Nannis and Timothy L. Creed of Joseph, Greenwald and Laake, PA as co-counsel hereby file this

Class Action Complaint and state as follows:

                                       INTRODUCTION

1.     Plaintiffs are borrowers who currently have or had a federally related mortgage loan

       originated and/or serviced by Defendants Eagle National Bank and/or Eagle Nationwide

       Mortgage Company and/or Eagle National Bancorp, Inc. and/or ESSA Bank & Trust

       and/or ESSA Bancorp, Inc. (“Eagle Defendants”), which were or are secured by

       Plaintiff’s residential real property. For the purposes of procuring title insurance and to

       facilitate the escrow and settlement process, Plaintiffs used Genuine Title, LLC as a

       result of the Eagle Defendants’ referral thereto.

2.     Plaintiffs and Class Members were victims of an illegal kickback scheme whereby the

       Eagle Defendants received unearned fees and kickbacks from Genuine Title, LLC,

       Brandon Glickstein, Inc., and/or Competitive Advantage Media Group, LLC in violation

       of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”).

3.     Genuine Title, LLC, Brandon Glickstein, Inc., and/or Competitive Advantage Media

       Group, LLC provided leads, postage, and/or free marketing materials/credits, as well as

       hundreds of thousands of dollars to referring mortgage brokers, loan officers, agents,

       and/or employees employed by Eagle Defendants from 2007 through 2011.               These

       kickbacks were paid pursuant to an agreement in exchange for referrals and neither the



                                                 2
      Case1:16-cv-03938-SAG
     Case  1:16-cv-03938-SAG Document
                              Document48-3
                                       55 Filed
                                           Filed12/06/19
                                                 10/30/19 Page
                                                           Page33ofof24
                                                                      24



     Eagle Defendants nor any of the brokers, agents, and/or employees receiving the

     kickbacks performed any settlement services associated with the kickbacks.          These

     payments were concealed by the Eagle Defendants and Genuine Title from Plaintiffs and

     Class Members and were omitted from Plaintiffs and Class Members’ HUD-1s or other

     required loan documents in an effort to hide the kickbacks from Plaintiffs and Class

     Members. In addition, the Eagle Defendants and their mortgage brokers, loan officers,

     agents, and/or employees concealed the kickbacks through an elaborate payment system

     by difficult to trace free marketing materials, postage, and/or leads or payments being

     made from CAM or some other person or entity other than Genuine Title as well as the

     payments being received by people and/or companies that were designed to conceal the

     kickbacks.

                                            PARTIES

4.   Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23 as a class action on their own

     behalf and on behalf of the entire class of people similarly situated.

5.   Plaintiff Mary E. Edmondson is a resident of Prince Georges County, Maryland.

6.   Plaintiffs Chemene and Janet Clark are residents of Baltimore, Maryland and reside

     within the city limits of Baltimore.

7.   Defendant Eagle National Bank is and/or was a national banking association based in the

     State of Pennsylvania. During the relevant time frame, Eagle National Bank through its

     wholly owned subsidiary Eagle Nationwide Mortgage Company was engaged in the

     business of consumer mortgage brokering and/or lending and/or otherwise transacted

     business in Maryland and elsewhere.




                                               3
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page44ofof24
                                                                       24



8.    Defendant Eagle Nationwide Mortgage Company is and/or was a Pennsylvania

      corporation and is and/or was a wholly owned subsidiary of Eagle National Bank and is

      and/or was engaged in the business of consumer mortgage brokering and/or lending

      and/or otherwise transacted business in Maryland and elsewhere.

9.    Defendant Eagle National Bancorp, Inc. is a Pennsylvania corporation and the holding

      company of Defendants Eagle National Bank and Eagle Nationwide Mortgage Company.

10.   Defendant ESSA Bancorp, Inc. is a Pennsylvania corporation and the holding company

      of Defendant ESSA Bank & Trust.        According to public filings, Defendant ESSA

      Bancorp, Inc. acquired Eagle National Bancorp, Inc., including Eagle National Bank and

      its wholly owned subsidiary Eagle Nationwide Mortgage Company, by a merger

      completed on December 4, 2015 and pursuant to a Plan of Merger filed with the

      Securities Exchange Commission on July 28, 2015. Specifically, Section 2.01 of the Plan

      of Merger states:

             (b) The Second Merger. Immediately following the Merger, EN Bancorp will

             merge with and into ESSA Bancorp, with ESSA Bancorp as the surviving entity.

             The separate existence of EN Bancorp shall cease, and all of the property (real,

             personal and mixed), rights, powers and duties and obligations of EN Bancorp

             shall be transferred to and assumed by ESSA Bancorp as the surviving entity in

             the Second Merger, without further act or deed, all in accordance with the PBCL.

             ...

                     (c) The Bank Merger. Immediately following the Second Merger, Eagle

             Bank shall merge with and into ESSA Bank, with ESSA Bank as the surviving

             entity pursuant to the Bank Merger Agreement substantially in the form of Exhibit



                                             4
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page55ofof24
                                                                       24



             B hereto. The directors and officers of ESSA Bank immediately prior to the Bank

             Merger Effective Date shall be the initial directors and officers of the surviving

             entity, in each case until their respective successors are duly elected or appointed

             and qualified. . . .

11.   Defendant ESSA Bank & Trust is a Pennsylvania chartered stock savings bank and upon

      information and belief is the successor-in-interest to Eagle National Bank.

12.   According to public filings, as a result of the merger, ESSA Bancorp, Inc. and ESSA

      Bank & Trust are liable for all the debts, liabilities, and obligations of Defendants Eagle

      National Bancorp, Inc., Eagle National Bank, and Eagle Nationwide Mortgage Company,

      in accordance with 15 Pa. C.S. §336 and the terms of the Merger.

                                JURISDICTION AND VENUE

13.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

14.   This Court has personal jurisdiction over the parties. Personal jurisdiction over Defendant

      Eagle National Bank, Eagle Nationwide Mortgage Company, and Eagle National

      Bancorp Inc. is appropriate because these Defendants transacted business in Maryland,

      and such jurisdiction extends to Defendant ESSA Bank & Trust as the successor entity.

15.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part

      of the events or omissions giving rise to the claims occurred within this District and the

      Eagle Defendants systematically and continually transacted business in this District

      during the applicable time period.

             FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF




                                               5
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page66ofof24
                                                                       24



16.   Congress enacted RESPA in 1974 as a response to the abuses in the real estate settlement

      process. Congress found that kickbacks and unearned fees in the settlement process

      resulted in unnecessarily high settlement charges.

17.   12 U.S.C. § 2607 states in relevant part:

             (a) Business Referrals. No person shall give and no person shall accept
                 any fee, kickback, or thing of value pursuant to any agreement or
                 understanding, oral or otherwise, that business incident to or a part of a
                 real estate settlement service involving a federally related mortgage
                 loan shall be referred to any person.
             (b) Splitting charges. No person shall give and no person shall accept any
                 portion, split or percentage of any charge made or received for the
                 rendering of a real estate settlement service in connection with a
                 transaction involving federally related mortgage loan other than for
                 services actually performed.

18.   12 U.S.C. § 2607(d)(2) states in relevant part:

             Any person or persons who violate the prohibitions or limitations of [12
             USC § 2607] shall be jointly and severally liable to the person or persons
             charged for the settlement service involved in the violation in an amount
             equal to three times the amount of any charge paid for such settlement
             service.

19.   The purpose of 12 U.S.C. § 2607 is to eliminate payment of unearned fees in connection

      with settlement services provided in federally related mortgage transactions, to protect

      consumers from unnecessarily high settlement charges caused by certain abusive

      practices, and to protect against other harms to consumers resulting from coordinated

      business relationships for settlement services. See 12 U.S.C. § 2601.

20.   Genuine Title is, and was at all times relevant hereto, a title services company, licensed

      under the laws of various states, including Maryland, and regulated by the Maryland

      Insurance Commissioner.

21.   At all relevant times, the Eagle Defendants’ employees and/or agents were licensed

      mortgage brokers and/or authorized loan officers (collectively referred to herein as

                                                  6
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page77ofof24
                                                                       24



      “Referring Brokers”), and at all relevant times were acting within scope of the business

      relationship and duties of their employment on behalf of the Eagle Defendants,

      specifically seeking borrowers and securing loans for residential mortgages through the

      Eagle Defendants and/or brokering such loans through the Eagle Defendants to other

      lenders with whom the Eagle Defendants authorized (“Eagle Borrowers”), referring

      borrowers to title companies, and working with title companies to close these loans. All

      activities, including the Referring Brokers’ interaction with Genuine Title, were for the

      benefit of the Eagle Defendants.

22.   In connection with the real estate settlements involved herein, the Eagle Defendants’

      employees and/or agents received and accepted cash payments, free marketing materials,

      and other things of value from Genuine Title, Brandon Glickstein, Inc., and/or

      Competitive Advantage Media Group, LLC in exchange for referrals of borrowers to

      Genuine Title for title and settlement services.

The Kickback Scheme

23.   Genuine Title and the Eagle Defendants through Referring Brokers created an elaborate

      scheme to disguise the kickbacks and the Kickback Scheme from Plaintiff, Class

      Members, and regulators.

24.   Brandon Glickstein, Inc. and Competitive Advantage Media Group, LLC are sham

      marketing companies formed by principals of Genuine Title (collectively referred to as

      “Genuine Sham Marketing Companies”). Plaintiffs believe, and therefore avers, that

      these companies were formed primarily, if not, at least in part, to facilitate illegal

      payments and other things of value kickbacks to Referring Brokers employed by the

      Eagle Defendants to compensate them for referring settlements to Genuine Title.



                                                7
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page88ofof24
                                                                       24



25.   Upon information and belief, the use of the Genuine Sham Marketing Companies was

      intended to conceal, and did conceal, the Kickback Scheme from borrowers, including

      Plaintiffs, Class Members, and regulators.

26.   In or about 2006, Brandon Glickstein, Genuine Title’s lead marketing and account

      representative, formed Brandon Glickstein, Inc. (hereinafter “BGI”) for the purpose of

      “advertising and marketing and to engage in any other lawful purpose and business.” See

      relevant SDAT Records, attached hereto as Exhibit 1.

27.   BGI was one of the conduits through which Genuine Title made Referring Cash

      payments to Referring Brokers. From 2009 to 2013, Genuine Title paid BGI more than

      $4,000,000, a portion of which was paid to Referring Brokers in exchange for referrals of

      borrowers to Genuine Title. The Referring Cash payments varied month to month based

      on volume of settlements generated by the Referring Brokers.

28.   On or about May 21, 2009, Brandon Glickstein formed another company, Competitive

      Advantage Media Group, LLC (hereinafter “CAM”). The Resident Agent for CAM at the

      time of organization was Jonathan S. Bach, Esq., the in-house attorney for Genuine Title.

      Additionally, the address for CAM was the same physical address of Genuine Title. On

      or about May 13, 2013, CAM changed its Resident Agent and Resident Agent’s address

      to Michael N. Mercurio at 8171 Maple Lawn Boulevard, Suite 200, Fulton, Maryland

      20759. See relevant SDAT Records, attached hereto as Exhibit 2.

29.   While in operation, CAM provided marketing services, including but not limited to

      supplying free or discounted leads, postage, and/or marketing materials and services

      and/or credits for mortgage brokers and lenders, including Referring Brokers at the Eagle

      Defendants (hereinafter “Free Marketing Materials”).     These services would include



                                              8
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page99ofof24
                                                                       24



      designing the copy for the mailers that were being sent out on behalf of the Eagle

      Defendants, the culling and selecting the highest value leads to send mail that would most

      closely match the mortgage products and programs that the Eagle Defendants would be

      featuring, and payment for sales leads. See sample marketing materials, attached hereto

      as Exhibit 3. Either CAM or Genuine Title would pay the cost of the printing. See

      sample CAM check to Capital Mailing Services with memo “Eagle Nationwide rev

      09/10/09”, attached hereto as Exhibit 4; sample of Genuine Title checks to CMS,

      attached hereto as Exhibit 5.

30.   As part of and in furtherance of the kickback scheme, Genuine Title paid for Free

      Marketing Materials produced by CAM by doing the following: Genuine Title would

      inform CAM of how many settlements each Referring Broker referred to Genuine Title

      the previous month, and then CAM would have Genuine Title pay CAM an amount

      which corresponded to the amount the Referring Broker earned in Free Marketing

      Materials for that month. For example, if a Referring Broker who used CAM for his or

      her marketing materials referred five (5) mortgages that closed with Genuine Title in one

      month, and the agreement with Genuine Title was that each closing was valued at $200,

      Genuine Title would pay CAM $1,000 the next month to be applied to the Referring

      Broker’s marketing materials produced by CAM and the Eagle Defendants and/or the

      Referring Broker would simply pay for the cost of any materials purchased which exceed

      the kickback.

31.   Upon information and belief, this system was used to conceal by all parties, and did so

      conceal, the Kickback Scheme from borrowers, including Plaintiffs and other Class

      Members, and regulators.



                                              9
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page10
                                                                 10ofof24
                                                                        24



32.   The Free Marketing Materials were provided as a quid pro quo, and pursuant to and with

      an understanding and agreement that the Referring Brokers receiving the Free Marketing

      Materials would refer borrowers to Genuine Title for real estate title and settlement

      services, including performing a title search and procuring title insurance.

33.   Not only did Genuine Title and the Genuine Sham Marketing Companies provide

      Referring Brokers with Free Marketing Materials, but Genuine Title also paid cash

      directly to the Referring Brokers in exchange for referrals (hereinafter “Referring Cash”).

34.   The payments varied in amount, and upon information and belief, correlate to the volume

      of referrals to Genuine Title by the Referring Brokers.

35.   The payment and receipt of Referring Cash was concealed and not disclosed on

      borrowers’ HUD-1s, including the HUD-1s of Plaintiffs and other Class Members.

      Plaintiffs believe and therefore avers, the Referring Cash was not disclosed on borrowers’

      HUD-1s in order to conceal, and did in fact conceal, the Kickback Scheme from

      borrowers, including Plaintiffs and other Class Members, and regulators.

36.   In order to disguise and conceal receipt of Referring Cash payments, some Referring

      Brokers created shell companies to receive the Referring Cash payments. The shell

      companies had no business purpose except to serve as a conduit for the Referring Cash

      Payments. Other Referring Brokers used existing companies that they may have had to

      receive the Referring Cash Payments. In either situation, the Referring Cash payments

      were solely for the purpose of the referral agreement and in furtherance of the Kickback

      Scheme.




                                               10
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page11
                                                                 11ofof24
                                                                        24



37.   Plaintiffs believe and therefore aver, Referring Cash Payments were made and received

      in this way to conceal, and did conceal, the Kickback Scheme from borrowers, including

      Plaintiffs and other Class Members, and regulators.

38.   When regulators began to investigate Genuine Title around October 2013, Genuine Title

      drafted sham Title Services Agreements for Referring Brokers with the intent to disguise

      and conceal Referring Cash payments as legitimate fees for alleged title services provided

      by Referring Brokers, and Genuine Title back-dated said agreements. However, the

      Referring Cash payments were not made in accordance with the fee schedule in the Title

      Services Agreements and the Referring Brokers performed no services for Genuine Title.

      See example Sham Title Services Agreements, attached hereto as Exhibit 6.

39.   Upon information and belief, the Sham Title Services Agreements were used to conceal,

      and did so conceal, the Kickback Scheme from borrowers, including Plaintiffs and other

      Class Members, and regulators.

40.   While Genuine Title would have preferred to compete by providing lower pricing of its

      title and settlement services to borrowers instead of paying Free Marketing Materials

      and/or Referring Cash, the payment of Free Marketing Materials and Referring Cash was

      the more effective way to increase Genuine Title’s market share in the title and settlement

      services market, even though it was prohibited by law. See Jay Zukerberg 5/20/16 Aff.,

      attached hereto as Exhibit 7.

41.   Plaintiffs were charged for settlement services related to their federally related mortgages

      by Genuine Title while the Eagle Defendants were engaging in the Kickback Scheme.




                                              11
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page12
                                                                 12ofof24
                                                                        24



42.   As a result of the Kickback Scheme, Plaintiffs paid a portion of the cost of the Free

      Marketing Materials and/or Referring Cash out of the title and settlement costs charged

      them.

43.   The Eagle Defendants and their Referring Brokers, agents, and/or employees provided no

      title services associated with the receipt of the Free Marketing Materials and/or Referring

      Cash.

44.   The payment by Genuine Title and acceptance by the Eagle Defendants of the Free

      Marketing Materials and/or Referring Cash were solely for the referral of borrowers to

      Genuine Title.

45.   As a result of the Kickback Scheme, Plaintiffs were deprived of kickback-free settlement

      services and impartial and fair competition, as required by 12 U.S.C. § 2607, and as a

      result paid higher settlement charges.

46.   Plaintiffs paid more for their settlement services because the Eagle Defendants’ Referring

      Brokers performed no services in exchange for the kickbacks paid and kickbacks were

      paid instead of lower charges to the consumers.

                    FACTS FOR INDIVIDUAL CLASS REPRESENTATIVE

47.   Plaintiffs in this case are victims of the Kickback Scheme as described in the above-

      stated paragraphs.

48.   Plaintiffs acted reasonably and diligently. Plaintiffs did not and could not have known

      about the Kickback Scheme, due to Genuine Title and the Eagle Defendants’ efforts to

      conceal the kickbacks from Plaintiffs, Class Members, and regulators, until contacted by

      undersigned counsel on or about April 20, 2016.




                                               12
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page13
                                                                 13ofof24
                                                                        24



49.   The transactions of the Plaintiffs and the course of events thereafter exemplify the

      working of the Kickback Scheme, and are typical of the transactions involving all

      members of the proposed class.

Eagle National Bank, Eagle Nationwide Mortgage Company, Eagle National Bancorp, Inc.,
ESSA Bancorp, Inc., and ESSA Bank & Trust

50.   Beginning in 2007, and upon information and belief, continuing until on or about late

      2011 based upon Genuine Title and the Eagle Defendants’ continuing pattern of practice,

      licensed mortgage brokers employed by the Eagle Defendants received Referring Cash

      and Free Marketing Materials from Genuine Title and/or the Genuine Sham Marketing

      Companies in exchange for referrals of Eagle National borrowers to Genuine Title for

      settlement services. This pattern and practice is consistent with Genuine Title’s business

      plan to obtain referrals by the paying of Kickbacks as further outlined in the related case

      Fangman, et al v. Genuine Title, LLC, et al., Case No. 1:14-cv-00081-RDB.

51.   In exchange for referrals, Genuine Title provided Referring Cash and/or Free Marketing

      Materials to the Eagle Defendants’ Referring Brokers in violation of RESPA.

52.   During the relevant time period, Adam Mandelberg, Gary Klopp, Angela Pobletts, Jim

      Kniest, John Hauck, Bret Springer, and John Klimchak were employed by the Eagle

      Defendants as branch managers.

53.   From 2007 to 2011, Gary Klopp, a branch manager at the Eagle Defendants’ Owings

      Mills, Maryland branch, created Carroll Abstracts, Inc. The resident agent of said

      Maryland Corporation was Jonathan S. Bach, Esq., Genuine Title’s Title Attorney.

      During Mr. Klopp’s employment with the Eagle Defendants, Genuine Title paid

      hundreds of thousands of dollars in kickbacks for the referral of Eagle Borrowers,




                                              13
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page14
                                                                 14ofof24
                                                                        24



      including the Clark Plaintiffs, from the Eagle branch managed by Mr. Klopp. See Jay

      Zukerberg 3/28/16 Aff., Ex. 2, attached hereto as Exhibit 8.

54.   In 2010-2011, Adam Mandelberg, a branch manager at the Eagle Defendants’ Bel Air

      and Owings Mills, Maryland branches, owned a company known as R&R Marketing

      Group. During Mr. Mandelberg’s employment with the Eagle Defendants, Genuine Title

      paid tens of thousands of dollars in kickbacks for the referral of Eagle Borrowers from

      the Eagle branch managed by Mr. Mandelberg. See Jay Zukerberg 3/28/16 Aff., Ex. 1,

      attached hereto as Exhibit 8.

55.   In 2010, Angela Pobletts, a branch manager at the Eagle Defendants’ Bel Air, Maryland

      branch, created MARC, LLC.          During Ms. Pobletts’ employment with the Eagle

      Defendants, Genuine Title paid approximately $15,000.00 in Referring Cash in 2010 for

      referrals from the Eagle branch managed by Ms. Pobletts. See Jay Zukerberg 3/28/16

      Aff., Ex. 3, attached hereto as Exhibit 8.

56.   R&R Marketing, LLC, Carroll Abstracts, Inc., and MARC, LLC were sham companies

      created by, or used by, branch managers Mandelberg, Klopp, and Pobletts for the purpose

      of disguising illegal kickbacks as legitimate payments for title services when, in fact, they

      were not providing any material work or settlement services for Genuine Title.

57.   From December 2008 to December 2010, Jim Kniest was a branch manager employed by

      the Eagle Defendants. Mr. Kniest managed a branch for the Eagle Defendants in San

      Diego, California. Genuine Title through CAM paid illegal kickbacks for all of the

      referrals received from the Eagle Defendants’ branch managed by Mr. Kniest during the

      period of the time that Mr. Kniest was employed by the Eagle Defendants. See Brandon

      Glickstein Deposition excerpt, attached hereto as Exhibit 9, at pp. 61-62.



                                               14
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page15
                                                                 15ofof24
                                                                        24



58.   From June 2009 to March 2011, Bret Springer was a branch manager and employed by

      the Eagle Defendants at the Forest Hill branch. Genuine Title provided illegal kickbacks

      in the form of Referring Cash and/or Free Marketing Materials in exchange for all

      referrals from the Eagle Branch managed by Mr. Springer. See Brandon Glickstein

      Deposition excerpt, attached hereto as Exhibit 9, at pp. 62-63.

59.   From February 2008 to February 2011, John Klimchak was employed by the Eagle

      Defendants and managed their branch located in Pittsburgh, Pennsylvania. Plaintiffs

      believe and aver that all Eagle Borrowers referred by the Eagle Defendants’ branch

      managed by Mr. Klimchak were referred pursuant to an illegal kickback agreement

      where Referring Cash or Free Marketing Materials were paid in exchange for referrals of

      borrowers to Genuine Title. See Brandon Glickstein Deposition excerpt, attached hereto

      as Exhibit 9.

60.   Plaintiffs believe and therefore aver, and based upon a continuing pattern of practice, in

      addition to the foregoing Referring Brokers, other currently known or unknown branch

      managers, brokers, agents and/or other employees employed by the Eagle Defendants

      participated in the Kickback Scheme.

61.   In or about August 2010, Plaintiff Mary E. Edmondson obtained a residential mortgage

      from Eagle Nationwide Mortgage Company through Adam Mandelberg in relation to the

      refinancing of her home.

62.   The Eagle Defendants, including Eagle Nationwide Mortgage Company, referred

      Plaintiff Edmondson to Genuine Title for title and settlement services. On the basis of

      this referral, Plaintiff Edmondson used Genuine Title for title and settlement services and




                                              15
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page16
                                                                 16ofof24
                                                                        24



      settled on August 19, 2010.      Plaintiff Edmondson paid Genuine Title for title and

      settlement services.

63.   Eagle Nationwide Mortgage Company referred Plaintiff Edmondson to Genuine Title for

      title and settlement services in accordance with Genuine Title and Eagle Nationwide

      Mortgage Company brokers’ agreement that the Eagle Defendants through its branch

      managers, brokers, loan officers and/or employees would receive Free Marketing

      Materials and/or Referring Cash as quid pro quo for referrals to Genuine Title.

64.   The kickbacks were concealed from Plaintiff Edmondson by the Eagle Defendants and

      Genuine Title and were omitted from Plaintiff’s HUD-1 settlement statement and other

      required loan documents in an effort to conceal the kickbacks from Plaintiff.



65.   Plaintiff Edmondson paid Genuine Title for those title and settlement services. A portion

      of that payment was illegally split and shared with the Eagle Defendants through the

      payment of the illegal kickbacks through branch manager Adam Mandelberg, her

      Referring Broker.

66.   As a direct and proximate cause of the actions of the Eagle Defendants, Plaintiff

      Edmondson and other Class Members were deprived of impartial and fair competition

      between settlement service providers in violation of RESPA and was forced to pay more

      for said settlement services.

67.   In or about January, 2009, Plaintiffs Chemene and Janet Clark obtained a residential

      mortgage loan from Eagle Nationwide Mortgage Company through Gary Klopp in

      relation to the refinancing of their home.




                                               16
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page17
                                                                 17ofof24
                                                                        24



68.   The Eagle Defendants, including Eagle Nationwide Mortgage Company, referred the

      Clark Plaintiffs to Genuine Title for title and settlement services. On the basis of this

      referral, the Clark Plaintiffs used Genuine Title for title and settlement services and

      settled on January 30, 2009. The Clark Plaintiffs paid Genuine Title for title and

      settlement services.

69.   Eagle Nationwide Mortgage Company referred the Clark Plaintiffs to Genuine Title for

      title and settlement services in accordance with Genuine Title and Eagle Nationwide

      Mortgage Company brokers’ agreement that the Eagle Defendants through its branch

      managers, brokers, loan officers and/or employees would receive Free Marketing

      Materials and/or Referring Cash as quid pro quo for referrals to Genuine Title.

70.   The kickbacks were concealed from the Clark Plaintiffs by the Eagle Defendants and

      Genuine Title and were omitted from the Clark Plaintiffs’ HUD-1 settlement statement

      and other required loan documents in an effort to conceal the kickbacks from the Clark

      Plaintiffs.

71.   The Clark Plaintiffs paid Genuine Title for those title and settlement services. A portion

      of that payment was illegally split and shared with the Eagle Defendants through the

      payment of the illegal kickbacks through branch manager Gary Klopp, the Clark

      Plaintiffs’ Referring Broker.

72.   As a direct and proximate cause of the actions of the Eagle Defendants, the Clark

      Plaintiffs and other Class Members were deprived of impartial and fair competition

      between settlement service providers in violation of RESPA and was forced to pay more

      for said settlement services.

                                 CLASS ACTION ALLEGATIONS



                                              17
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page18
                                                                 18ofof24
                                                                        24



73.   The allegations in the above stated paragraphs are incorporated by reference as if fully

      restated herein.

74.   Class definition:

              All individuals in the United States who were borrowers on a federally
              related mortgage loan (as defined under the Real Estate Settlement
              Procedures Act, 12 U.S.C. § 2602) from, or originated by, Eagle National
              Bank or Eagle Nationwide Mortgage Company for which Genuine Title
              provided a settlement service, as identified in Section 1100 on the HUD-
              1, between January 1, 2007, and December 31, 2011. Exempted from
              this class is any person who, during the period of January 1, 2007 through
              December 31, 2011, was an employee, officer, member and/or agent of
              Defendants Eagle National Bank, Eagle Nationwide Mortgage Company,
              ESSA Bank & Trust, Genuine Title LLC, Brandon Glickstein, Inc.,
              and/or Competitive Advantage Media Group LLC.

75.   Plaintiffs and Class Members are borrowers who obtained federally-related residential

      mortgage, refinance, and/or reverse mortgage loans from, or originated by, the Eagle

      Defendants and were referred to and retained Genuine Title for settlement and title

      services in connection with those transactions from 2007 through 2011.

76.   Plaintiffs brings this action on behalf of themselves and all other similarly situated

      individuals pursuant to Fed. R. Civ. P. 23.

77.   The questions of law and fact in this action are common to all members of the Class.

78.   There are questions of law and fact that are not only common to the Class, but also

      predominate over any question affecting only individual Class members.                 The

      predominating questions include, but are not limited to:

      a.   Whether the Eagle Defendants and their agents and/or representatives received

           unearned fees and illegal kickbacks from Genuine Title and/or the Genuine Sham

           Marketing Companies for referral of business to Genuine Title;




                                              18
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page19
                                                                 19ofof24
                                                                        24



      b.   Whether payments to the Eagle Defendants and their agents and/or representatives

           violated RESPA;

      c.   Whether Plaintiffs and Class Members were forced to pay more for said settlement

           services;

      d.   Whether the Eagle Defendants actively concealed the Kickback Scheme to avoid

           detection by Plaintiffs and Class Members;

      e.   Whether the Plaintiffs and the Class are entitled to treble damages under RESPA;

      f.   Whether the Plaintiffs and the Class are entitled to attorneys’ fees and expenses

           under RESPA;

      g.   Whether Genuine Title failed to disclose to and concealed from Plaintiffs and Class

           Members that Genuine Title was participating with referring loan officers/banks and

           Genuine Sham Marketing Companies and failed to disclose and concealed their

           affiliated business relationships among other things; and

      h.   Whether despite exercising reasonable due diligence, the Plaintiffs and Class

           Members did not and could not have learned of the illegal kickbacks until contacted

           by counsel.

79.   The claims of the Plaintiffs are typical of the claims or defenses of the respective Class

      Members.

80.   The Plaintiffs/Class Representatives will fairly and adequately protect the interests of the

      Class. The interests of the named and all other members of the Class are identical.

81.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

      proceedings and will adequately represent the Class’s interests.




                                              19
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page20
                                                                 20ofof24
                                                                        24



82.   The Class consists, upon information and belief, of over 1,200 individuals, and thus are

      so numerous that joinder of all members is impracticable.

83.   Separate actions by individual members of the class would create a risk of inconsistent or

      varying adjudications with respect to individual members of the class that would establish

      incompatible standards of conduct for the Eagle Defendants.

84.   This action entails questions of law and fact common to Class Members that predominate

      over any questions affecting only individual Plaintiffs, and, therefore, a class action is

      superior to other available methods of fair and efficient adjudication of this litigation.

85.   Most members of the Class are unaware of their rights to prosecute a claim against

      Defendants.

86.   No member of the Class has a substantial interest in individually controlling the

      prosecution of a separate action, but if he or she does, he or she may exclude himself or

      herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).



                                             COUNT I
          Violation of the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C. §
                                          2607(a) and (b)

87.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

88.   All transactions at issue in the instant complaint are incident to or part of real estate

      settlement services involving federally related mortgage loans and thereby are subject to

      the provisions of RESPA, 12 U.S.C. § 2601, et seq.

89.   As a title service provider, Genuine Title is subject to the provisions of RESPA, 12

      U.S.C. § 2601, et seq.




                                                20
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page21
                                                                 21ofof24
                                                                        24



90.   As lenders and/or brokers and/or servicers of federally related mortgage loans, the Eagle

      Defendants are subject to the provisions of RESPA, 12 U.S.C. § 2601, et seq.

91.   Genuine Title and/or the Genuine Sham Marketing Companies paid the Eagle Defendants

      Referring Cash and/or provided Free Marketing Materials and/or things of value in

      exchange for referrals of business to Genuine Title in violation of RESPA, 12. U.S.C. §

      2607(a) and (b).

92.   The Eagle Defendants by and through their brokers, agents, and/or employees received

      Free Marketing Materials and/or Referring Cash and/or things of value for referrals of

      business as part of real estate settlement services provided to Plaintiffs and Class

      members, in violation of RESPA, 12 U.S.C. § 2607(a) and (b).

93.   All loans referred to Genuine Title as part of the Kickback Scheme were secured by first

      or subordinate liens on residential real property and were made in whole or in part by the

      Eagle Defendants and/or their affiliates whose deposits or accounts are insured by the

      Federal Government and/or who is regulated by an agency of the Federal Government.

94.   The payment and/or arranging of payment of kickbacks to the Eagle Defendants by

      Genuine Title and/or the Genuine Sham Marketing Companies and the Eagle Defendants’

      receipt thereof constituted a violation of § 8(a) of RESPA, which prohibits the payment

      of referral fees or kickbacks in connection with the origination of federally-related

      mortgage loans.

95.   The kickbacks paid by Genuine Title and/or the Genuine Sham Marketing Companies to

      the Eagle Defendants were also made solely for the purpose of Genuine Title receiving

      referrals, and no services were actually performed by the Eagle Defendants in connection

      with these payments and/or materials, in violation of 12 U.S.C. § 2607(b), which



                                              21
          Case1:16-cv-03938-SAG
         Case  1:16-cv-03938-SAG Document
                                  Document48-3
                                           55 Filed
                                               Filed12/06/19
                                                     10/30/19 Page
                                                               Page22
                                                                    22ofof24
                                                                           24



         prohibits the splitting of fees in connection with the origination of federal related

         mortgage loans.

96.      Genuine Title and the Eagle Defendants actively concealed the kickbacks paid to

         Referring Brokers from Plaintiffs and Class Members by refusing to list the kickbacks on

         Plaintiffs and Class Members’ HUD-1 settlement statements and settlement documents,

         and failed and refused to disclose their affiliated business arrangement and by engaging

         in an elaborate payment scheme to conceal the illegal kickbacks.

97.      Despite exercising due diligence, the Plaintiffs and Class Members did not and could not

         have known about the Kickback Scheme until contacted by undersigned counsel.

98.      As a direct and proximate cause of Genuine Title’s actions, the Plaintiffs and Class

         Members used Genuine Title for title and settlement services, paid for said services and

         were deprived of impartial and fair competition and the costs paid by Plaintiffs and Class

         Members to Genuine Title for settlement services would have been lower.



WHEREFORE:

      a. Plaintiffs respectfully demand this Court certify this class action pursuant to Federal

         Rule of Civil Procedure 23 and set this matter for trial; and

      b. Demand judgment for Plaintiffs and Members of this Class against the Eagle Defendants

         and award the Plaintiffs and Class Members an amount equal to:

             1. Treble damages for settlement services charged by Genuine Title, including, but

                not limited to, title insurance premiums, in an amount equal to three times the

                amount of any charge paid for such settlement services, pursuant to 12 U.S.C. §

                2607(d)(2);



                                                  22
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page23
                                                                 23ofof24
                                                                        24



          2. Reasonable attorneys’ fees, interest and costs pursuant to 12 U.S.C. § 2607(d)(5);

              and

          3. Such other and further relief as this Court deems proper.



                                    Respectfully submitted,


______/s/____________________                    _______/s/________________
Timothy F. Maloney, Esq. #03381                  Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                  Sarah A. Zadrozny, Esq. #13911
Timothy L. Creed, Esq. #19364                    Smith, Gildea & Schmidt, LLC
Joseph, Greenwald & Laake                        600 Washington Avenue, Suite 200
6404 Ivy Lane, Suite 400                         Towson, MD 21202
Greenbelt, Maryland 20770                        (410) 821-0070 / (410) 821-0071 (fax)
(301) 220-2200 / (301) 220-1214 (fax)            Email: mpsmith@sgs-law.com
Email: tmaloney@jgllaw.com                       szadrozny@sgs-law.com
vnannis@jgllaw.com                               Counsel for Plaintiffs and Class Members
tcreed@jgllaw.com
Co-Counsel for Plaintiffs and Class Members




                               PRAYER FOR JURY TRIAL

       The Plaintiffs and Class Members hereby request a trial by jury on the foregoing Class

Action Complaint.

______/s/____________________                    _______/s/________________
Timothy F. Maloney, Esq. #03381                  Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                  Sarah A. Zadrozny, Esq. #13911
Timothy L. Creed, Esq. #19364                    Smith, Gildea & Schmidt, LLC
Joseph, Greenwald & Laake                        600 Washington Avenue, Suite 200
6404 Ivy Lane, Suite 400                         Towson, MD 21202
Greenbelt, Maryland 20770                        (410) 821-0070 / (410) 821-0071 (fax)
(301) 220-2200 / (301) 220-1214 (fax)            Email: mpsmith@sgs-law.com
Email: tmaloney@jgllaw.com                       szadrozny@sgs-law.com
vnannis@jgllaw.com                               Counsel for Plaintiffs and Class Members
tcreed@jgllaw.com


                                              23
       Case1:16-cv-03938-SAG
      Case  1:16-cv-03938-SAG Document
                               Document48-3
                                        55 Filed
                                            Filed12/06/19
                                                  10/30/19 Page
                                                            Page24
                                                                 24ofof24
                                                                        24



Co-Counsel for Plaintiffs and Class Members




                                              24
